Citation Nr: 9913221	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scars of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran apparently served on active duty from November 
1955 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 1997, a statement of the case was issued in March 
1997, and a substantive appeal was received in May 1997.  In 
October 1997, the veteran testified at a personal hearing at 
the RO. 

The Board notes that the claims file includes references by 
the RO as well as the veteran's representative as to other 
claims, including disability of the left knee other than the 
service-connected scars.  However, the only issue properly 
before the Board at this time is entitlement to an increased 
rating for scars of the left knee.  


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claim of entitlement to an increased 
(compensable) evaluation for scars on his left knee.

The veteran was last examined for scars on his left knee in 
June 1994.  He asserts that these scars have become more 
painful since that time.  In particular, at his personal 
hearing in October 1997, the veteran testified that his left 
knee hurts when he kneels down and that he feels a constant 
dull ache.  When a claimant submits a well-grounded claim 
that his or her disability has worsened since a prior rating 
and since the most recent examination of record, the duty to 
assist requires VA to conduct a new examination.  VAOPGCPREC 
11-95, 60 Fed. Reg. 43, 186 (1995).  As an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating, the veteran is entitled to a contemporary 
VA examination.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In addition, the veteran asserted at his personal hearing 
that he was treated at the Kansas City Medical Center from 
May 1994 to March 1996 and that these records have not yet 
been associated with the claims file.  Appropriate action to 
ensure that all pertinent VA medical records are reviewed and 
considered is therefore in order.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All pertinent VA medical records not 
already in the claims file should be 
obtained and made of record. 

2.  The veteran should be afforded a 
special VA scars examination to assess 
the nature of the scars on the veteran's 
left knee.  The examiner should describe 
the size and shape of the scars and 
report whether there they are tender and 
painful.  Any limitation of function of 
the left knee due to the scars should 
also be reported.  The claims folder 
should be made available to the examiner 
for review before the examination.  

3.  Thereafter, the RO should review the 
expanded record and determine whether an 
increased rating for scars of the left 
knee is warranted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this remand is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The 


veteran and his representative are free to submit additional 
evidence and argument in support of the appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









